Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said side of said substrate" in fifth line of the claim.  Since a substrate comprises two sides, there is insufficient antecedent basis for this limitation in the claim. Claims 2, 5 and 10 are rejected due to their dependency to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plaut et al (US 2011/0064948).
With regards to claim 1, Plaut discloses a tape adapted to be attached to a workpiece (Figure 2 item 200) comprising a substrate (Figure 2 item 202), an adhesive on a side of the substrate (Figure 2 item 204) and a deformable pattern visible from the adhesive side of the substrate, where the pattern may deform in at least two direction when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions (Figure 2 illustrates the adhesive in a visible pattern item 204).
With regards to claim 2, the teachings of Plaut are presented above. Additionally Plaut illustrates that the pattern is provided on the whole surface of the adhesive side of the tape (as seen in Figure 2).
With regards to claim 5, the teachings of Plaut are presented above. Additionally Plaut teaches that the tape comprises a separator film attached to the side of the tape (Figure 3a and 3b item 310).
With regards to claim 10, the teachings of Plaut are presented above. Additionally Plaut teaches that the substrate is a first color and the pattern is a second color, where the first and second color are different (as seen in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6 - 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaut et al (US 2011/0064948) in view of Jariyapunya et al (Jariyapunya, Nareerut & Baheti, Smita. (2017). Application of image analysis method for measurement of fabric stretch deformation. IOP Conference Series: Materials Science and Engineering. 254. 142010. 10.1088/1757-899X/254/14/142010. https://www.researchgate.net/publication/320951495_Application_of_image_analysis_method_for_measurement_of_fabric_stretch_deformation).
With regards to claim 3, Plaut teaches a tape attaching method for attaching a tape to a workpiece comprising a tape preparing step of preparing the tape where the tape includes an 
Plaut fails to explicitly disclose that the method comprises a determining step of checking the tension applied to the tape according to deformation of the pattern by stretching the tape in at least one direction after performing the tape attaching step and then determining whether or not an attached condition of the tape to the workpiece is good.
Jariyapunya discloses an application of image analysis method for measurement of fabric stretch deformation (Abstract), in the same field of endeavor as Plaut, where Jariyapunya discloses a determining step of checking the tension applied to the tape according to deformation of the pattern by stretching the tape in at least one direction after performing the tape attaching step and then determining whether or not an attached condition of the tape to the workpiece is good (sections 2.2.1, 2.2.2 and 2.2.3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed the tension checking step, as disclosed by Jariyapunya, in Plaut’s method. The rationale being that, as stated by Jariyapunya, it allows to perform a detailed study on distribution of local elastic deformation properties in a way that allows faster data acquisition (Abstract, section 1).
With regards to claim 4, Plaut teaches a method for expanding a tape attached to a workpiece that comprises a tape attaching step of attaching the tape to a workpiece (Figure 3a item 308), where the tape includes an adhesive and a deformable pattern on a same side of the tape (Figure 2 items 202 and 204, paragraphs 54 and 55).
Plaut fails to explicitly disclose that the method comprises an expanding step and a tension checking step.
Jariyapunya discloses an application of image analysis method for measurement of fabric stretch deformation (Abstract), in the same field of endeavor as Plaut, where Jariyapunya discloses an expanding step of expanding the tape after performing the attaching step and a tension checking step of checking the tension applied to the tape to stretch the tape in at least one direction according the deformation of the pattern (sections 2.2.1, 2.2.2 and 2.2.3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed the expanding step and the tension checking step, as disclosed by Jariyapunya, in Plaut’s method. The rationale being that, as stated by Jariyapunya, it allows to perform a detailed study on distribution of local elastic deformation properties in a way that allows faster data acquisition (Abstract, section 1).
With regards to claims 6 and 7, the teachings of Plaut and Jariyapunya are presented above. Additionally Plaut teaches that the tape comprises a separator film attached to the side of the tape (Figure 3a and 3b item 310).
With regards to claims 8 and 9, the teachings of Plaut and Jariyapunya are presented above. Additionally Plaut illustrates that the pattern is provided on the whole surface of the adhesive side of the tape (as seen in Figure 2).
With regards to claims 11 and 12, the teachings of Plaut and Jariyapunya are presented above. Additionally Plaut teaches that the substrate is a first color and the pattern is a second color, where the first and second color are different (as seen in Figure 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746